DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “LIGHT SOURCE DEVICE AND PROJECTION DISPLAY APPARATUS,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘695 (US 20160334695 A1) in view of Hu (US 20200124955 A1).
Regarding claim 1, Yamada ‘695 teaches a light source device (Fig. 23) comprising: a laser optical system (30R, 20B, 132, 133); a fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G); and a light combiner (136) combining a first outgoing light from the laser optical system (30R, 20B, 132, 133) and a second outgoing light from the fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G), wherein the laser optical system (30R, 20B, 132, 133) includes: a plurality of first laser light sources (211, 212, 213, 311, 312, 313) emitting a plurality of outgoing lights respectively, the plurality of outgoing lights being a blue light, a green light, and a red light, or a blue light and a red light, a first dichroic mirror (132) combining the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313) into the first outgoing light, and a diffusion plate (133) reducing speckle noise and an uneven luminance of each of the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313), the fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G) includes: a second laser light source (10a/10b), and a phosphor plate (42G) emitting, as the second outgoing light, a fluorescent light containing a green light by being excited by an outgoing light from the second laser light source (10a/10b), and the light combiner (136) includes a second dichroic mirror. 
Yamada ‘695 does not teach the phosphor plate emitting a red light.
Hu teaches having the fluorescent yellow light, i.e. red light and green light (Fig. 3; [0042], [0056], [0059]).

Regarding claim 2, Yamada ‘695 does not explicitly teach each of the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313) is linearly polarized, and the first outgoing light from the laser optical system (30R, 20B, 132, 133) having a p-polarization is made incident on a surface of the second dichroic mirror. 
A person of ordinary skills in the art at the time of the invention would have recognized that the laser diodes (211, 212, 213, 311, 312, 313) typically output linearly polarized light and linear polarized light passing through a surface such as the dichroic mirror (136) will have maximum transmission when the direction of polarization is on the same plane formed by the incident direction and the incident surface normal direction, i.e., p-polarization.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify to orient the polarization of the laser diodes such that the p-polarization is made incident on a surface of the second dichroic mirror; because it is a matter of common sense and a matter of optimization.
Regarding claim 5, the combination of Yamada ‘695 and Hu consequently results in the phosphor plate includes: a second circular substrate having a phosphor layer in which a Ce-activated YAG yellow phosphor is formed, and a second motor rotationally driving the second circular substrate (Hu; [0026]). 
Regarding claim 6, Yamada ‘695, as modified by Hu, further teaches each of the plurality of first laser light sources (211, 212, 213, 311, 312, 313) has a semiconductor laser element ([0004]; [0593]). 

Regarding claim 8, Yamada ‘695, as modified by Hu, further teaches a luminous flux of each of the plurality of outgoing lights, except for the blue light, from the plurality of first laser light sources (211, 212, 213, 311, 312, 313), is substantially equivalent to a luminous flux of the outgoing light from the second laser light source (10a/10b). 
Regarding claim 9, Yamada ‘695, as modified by Hu, further teaches a light output of each of the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313) and a light output of the outgoing light from the second laser light source (10a/10b) are independently adjustable, and a color gamut of the outgoing light from the light source device is adjusted by adjusting the light output of each of the plurality of outgoing lights and the light output of the outgoing light. 
Regarding claim 10, Yamada ‘695, as modified by Hu, further teaches the image forming element (121) is a mirror deflection digital micromirror device (DMD; [0053]). 
Regarding claim 11, Yamada ‘695, as modified by Hu, further teaches the image forming element is a liquid crystal panel ([0054]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘695 in view of Hu in further view of Yamada ‘605 (US 20150341605 A1).
Regarding claim 4, neither Yamada ‘695 nor Hu teaches the diffusion plate includes: a first circular substrate formed of glass having an area with fine irregularities circumferentially 
Yamada ‘605 teaches the diffusion plate includes: a first circular substrate formed of glass having an area with fine irregularities circumferentially formed on a surface of the first circular substrate, and a first motor rotationally driving the first circular substrate ([0124]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamada ‘695 and Hu with Yamada ‘605; because it improve heat handling.

Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘695 in view of Yamagishi (US 20110234923 A1).
Regarding claim 12, Yamada ‘695 teaches a light source device (Fig. 23) comprising: a laser optical system (30R, 20B, 132, 133); a fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G); and a light combiner (136) combining a first outgoing light from the laser optical system (30R, 20B, 132, 133) and a second outgoing light from the fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G), wherein the laser optical system (30R, 20B, 132, 133) includes: a plurality of first laser light sources (211, 212, 213, 311, 312, 313) emitting a plurality of outgoing lights respectively, the plurality of outgoing lights being a blue light and a red light, a first dichroic mirror (132) combining the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313) into the first outgoing light, and a diffusion plate (133) reducing speckle noise and an uneven luminance of each of the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313), the fluorescence optical system (10a/10b 70, 101, 71, 102, 72, 400, 42G) includes: a second laser light source (10a/10b), and a phosphor plate (42G) emitting, as the second outgoing 
Yamada ‘695 does not teach the plurality of first laser light sources emitting a plurality of outgoing lights respectively, the plurality of outgoing lights being a blue light, a green light, and a red light; the phosphor plate emitting a red light; or the light combiner (136) including a prism configured to deflect and combine the first outgoing light from the laser optical system and the second outgoing light from the fluorescence optical system.
Yamagishi teaches the plurality of first light sources (207/408/410; Fig. 4 and 11) emitting a plurality of outgoing lights respectively, the plurality of outgoing lights being a blue light, a green light, and a red light ([0056], [0062], [0093], [0101]); the fluorescence optical system (200/409; Fig. 4 and 11) emitting a red light and a green light ([0036], [0055]; [0101]); and the light combiner (114/412/414) including a prism configured to deflect and combine the first outgoing light from the first optical system and the second outgoing light from the fluorescence optical system.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamada ‘695 with Yamagishi; because it provides wide color gamut.
Regarding claim 15, Yamada ‘695, as modified by Yamagishi, further teaches each of the plurality of first laser light sources (211, 212, 213, 311, 312, 313) has a semiconductor laser element ([0004]; [0593]). 
Regarding claim 16, Yamada ‘695, as modified by Yamagishi, further teaches an illumination optical system (80) condensing and applying an outgoing light from the light source device to an illuminated area; an image forming element (121) forming an image according to an image signal; and a projection lens (124) magnifying and projecting the image formed by the image forming element. 

Regarding claim 18, Yamada ‘695, as modified by Yamagishi, further teaches a light output of each of the plurality of outgoing lights from the plurality of first laser light sources (211, 212, 213, 311, 312, 313) and a light output of the outgoing light from the second laser light source (10a/10b) are independently adjustable, and a color gamut of the outgoing light from the light source device is adjusted by adjusting the light output of each of the plurality of outgoing lights and the light output of the outgoing light. 
Regarding claim 19, Yamada ‘695, as modified by Yamagishi, further teaches the image forming element (121) is a mirror deflection digital micromirror device (DMD; [0053]). 
Regarding claim 20, Yamada ‘695, as modified by Yamagishi, further teaches the image forming element is a liquid crystal panel ([0054]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘695 in view of Yamagishi in further view of Yamada ‘605.
Regarding claim 13, neither Yamada ‘695 nor Yamagishi teaches the diffusion plate includes: a first circular substrate formed of glass having an area with fine irregularities circumferentially formed on a surface of the first circular substrate, and a first motor rotationally driving the first circular substrate.
Yamada ‘605 teaches the diffusion plate includes: a first circular substrate formed of glass having an area with fine irregularities circumferentially formed on a surface of the first circular substrate, and a first motor rotationally driving the first circular substrate ([0124]).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada ‘695 in view of Yamagishi in further view of Hu.
Regarding claim 14, neither Yamada ‘695 nor Yamagishi teaches the phosphor plate includes: a second circular substrate having a phosphor layer in which a Ce-activated YAG yellow phosphor is formed, and a second motor rotationally driving the second circular substrate.
Hu teaches the phosphor plate includes: a second circular substrate having a phosphor layer in which a Ce-activated YAG yellow phosphor is formed, and a second motor rotationally driving the second circular substrate (Hu; [0026]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Yamada ‘695 and Yamagishi with Hu; because it provides wide color gamut and high color purity.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art references Yamada ‘695, Yamagishi, Yamada ‘605, Kitano (US 20110292349 A1), do not teach, by themselves or in combination with one another, “the second dichroic mirror has a spectral characteristic of: passing a light with p-polarization incident on the surface of the second dichroic mirror in a wavelength band of each 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882